                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

    HELENA AGRI-ENTERPRISES, LLC,
                                     1:18-cv-14810-NLH-AMD
                 Plaintiff,
                                     ORDER
         v.

    CONEWAGO ORCHARDS, INC.,

                 Defendant.


APPEARANCES:

DANIEL JOSEPH DEFIGLIO
ARCHER & GREINER PC
ONE CENTENNIAL SQUARE
HADDONFIELD, NJ 08033

     On behalf of Plaintiff

HILLMAN, District Judge

     WHEREAS, on October 10, 2018, Plaintiff filed this action

to collect payment from Defendant for agricultural products

provided to Defendant by Plaintiff 1; and

     WHEREAS, pending before Court is Plaintiff’s motion for the

entry of default judgment pursuant to Federal Civil Procedure

Rule 55; and

     WHEREAS, Rule 55 provides that obtaining a default judgment

is a two-step process: first, when a defendant has failed to



1 Jurisdiction is conferred upon this Court pursuant to 28 U.S.C.
§ 1332(a)(1). Plaintiff is a citizen of New York with a
business location in New Jersey, and Defendant is a citizen of
Pennsylvania. (Docket No. 5 at 2.)
plead or otherwise respond, a plaintiff may request the entry of

default by the Clerk of the Court, Fed. R. Civ. P. 55(a), and

second, after the Clerk has entered the party’s default, a

plaintiff may then obtain a judgment by default by either (1)

asking the Clerk to enter judgment, if the judgment is a sum

certain, or (2) applying to the Court, Fed. R. Civ. P. 55(b);

and

      WHEREAS, Plaintiff requested the entry of default by the

Clerk, and the Clerk entered default on December 28, 2018; and

      WHEREAS, Plaintiff filed a motion for default judgment

pursuant to Rule 55(b)(2); but

      WHEREAS, Plaintiff is seeking a sum certain for payment of

an outstanding invoice for agricultural goods 2;

      Therefore,

      IT IS HEREBY on this   3rd       day of   June   , 2019

      ORDERED that the Clerk of the Court is directed to enter

the judgment of default, pursuant to Fed. R. Civ. P. 55(b)(1),

in favor of Plaintiff Helena Agri-Enterprises, LLC and against

Defendant Conewago Orchards, Inc. in the sum of $97,813.54; and

it is further

      ORDERED that Plaintiff’s motion for default judgment [9]


2 Plaintiff recognizes that it is seeking a sum certain, noting
that “[p]ursuant to L. Civ. R. 7.1, no brief is required as
Defendant Conewago has failed to respond and the amount due is a
sum certain of $97,813.54.” (Docket No. 9.)
                                   2
be, and the same hereby is, DENIED AS MOOT.



                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
